Separate opinion of
Mr. Justice Pérez Pimentel,
in which Mr. Justice Ramírez Bages and Mr. Justice Torres Rigual, concur.
San Juan, Puerto Rico, April 28, 1970
I maintain that the evidence which this Court considered in ordering the Solicitor General to file a complaint against attorneys Feldstein and Nachman was sufficient to support the charges with which they were charged. The sworn statements given by Alfredo Viana Reyes, Félix Martínez, and Edgar Irizarry, established it thus. A just, judicious, impartial, and dispassionate exercise of its duties, imposed on this Court the legal and moral obligation of ordering the complaint.
However, the testimony rendered by these witnesses during the hearing of the case having been analyzed and its probative force having been weighed, in considering the other *911evidence, oral as well as documentary, introduced' by the Solicitor General, a serious doubt comes to my mind as to the truth of the facts charged, and for that reason I have voted in favor of the dismissal of the complaint.
—0—